            Case 2:19-mj-03005-DUTY Document 1 Filed 07/23/19 Page 1 of 1 Page ID #:1




                                                                                            _~            N
                                                                                                          C~
                                                                                                          `
                                                                                                          .^

                                                                                        ~~ r
                                                                                                                       "~!
                                                                                                          N

                                    tiNITED STATES DISTRICT COtiRT                                        ~,.          CT'
                                                                                                      _
                                   CEOTRAL DISTRICT OF' C~I.IFORi\L~                             ._       ~            ~"
                                                                                         ~,:.
                                                                                        - --~~~
                                                             CASE:~ti~MBER
                                                                                                          _,~

                                             PL.~I~TIFF(Sj
                             t".



                                                                            ~F'FIDA T
                                           ~EFE~~.a~r~,s~.            OUT-OF'-DISTRICT ~'~'ARR~,~~T



The above-named defendant ~ti~as charged by:' ~ir.~, (E-,rc~.~~1 ~ ~~,•~r~~ \ ~.c~:c~~ w...e~..~
in the ~~~2,~,~                      District of ~,iln-:c-c,r~                   on ,~~~r,~,~~,i~1
                                                                                                 ~',Q~~
at               ❑ a.m. / ❑ p.m. The offense was ~11eQedly committed on or about
in violation of Title    ~~                          U.S.C.. Sections) ~`"~~     ~~31
to ~t it:


A «arrant for defendant's arrest ~~as issuad b5-: ~~~u,~,r {~~k,.t'~ (~i~vn , 1~~~~,`~ ~ ~wk;. ~~y~c,,:'~ M~
                                                                                             —~
Bond of ~                              «-as ❑set /~ recommended.

Type of Bond:

Relevant documents) on hand (attach):



I sv~-ear that the fore~oin~ is true and correct to the best of my knowledge.                              ,~~

S«-o        before me, and subscribed in my presence on                                                          ~~,
                        .~
                                                                                                            ~,




                                                               '~~~~
                                                               ~                ~~~2rnf'~
 ignature of Agent                                            Print Name of Agent


  ~,C~ ~
Agency                                                        Title


CR-52(05/98)                           AFFIDAVIT RE OUT-OF-DISTRICT W.ARRrL1T
